COURT OF CHANCERY
                                    OF THE
 SAM GLASSCOCK III            STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                          34 THE CIRCLE
                                                                    GEORGETOWN, DELAWARE 19947



                                  November 5, 2019

  A. Thompson Bayliss                             T. Brad Davey
  Adam K. Schulman                                Andrew H. Sauder
  Abrams & Bayliss LLP                            Potter Anderson & Corroon LLP
  20 Montchanin Road, Suite 200                   1313 N. Market Street
  Wilmington, DE 19807                            Wilmington, DE 19899


              RE: Robert O. Carr v. Global Payments Inc. and Heartland Payment
              Systems, LLC; C.A. No. 2018-0565-SG; Motion for Reargument

                           Date Submitted: November 4, 2019
                            Date Decided: November 5, 2019

Dear Counsel:

      Before me is Plaintiff’s Motion for Reargument. The matter involves an

advancement claim. I began the Memorandum Opinion under consideration by

noting that such actions are often redolent of buyer’s remorse. Any judicial decision

granting a motion for reargument must be a subject of unqualified judicial remorse.

This is such a decision.

      My Memorandum Opinion of October 31, 2019 contains a basic and

substantial error of fact. Upon review of the Plaintiff’s Motion, it is clear that it must

be withdrawn, which is the object of this Letter Order. Whether, and to what extent,

the rectification of the error requires a substantive change in the outcome of the
advancement issue therein addressed awaits briefing on the Motion for Reargument,

but it is clear that regardless of that ultimate outcome, the Memorandum Opinion

should be, and hereby is, withdrawn.

      I take exception to one assertion made in Plaintiff’s Motion. He blames the

error in the Memorandum Opinion on the Defendants. That assertion is misplaced.

Responsibility rests solely with the finder of fact, the author of the Memorandum

Opinion.

      My Memorandum Opinion of October 31, 2019 is WITHDRAWN.

      To the extent the foregoing requires an order to take effect, it is SO

ORDERED.

                                           Sincerely,

                                           /s/ Sam Glasscock III

                                           Sam Glasscock III




                                       2